SHEVIN, Judge.
We reverse the order denying insureds Carlos and Lilia Sierra entitlement to appellate attorney’s fees. In Allstate Ins. Co. v. Sierra, 705 So.2d 119 (Fla. 3d DCA 1998), this court affirmed an order awarding the Sierras the appraisal they sought in their declaratory judgment action against Allstate Insurance Company. We also granted the Sierras appellate attorney’s fees in a separate order that read: “Upon consideration of the motion for attorney’s fees filed by the [Sierras], it is ordered that said motion is granted and remanded to the trial court to fix amount.”
An insured who obtains a declaratory judgment compelling appraisal is the prevailing party and is therefore entitled to attorney’s fees. See Latin Am. Property & Cas. Ins. Co. v. Pastor, 561 So.2d 1302 (Fla. 3d DCA 1990); State Farm Mut. Auto. Ins. Co. v. Stack, 543 So.2d 782 (Fla. 3d DCA 1989). Thus, we must conclude that the trial court erred in denying the Sierras’ entitlement to fees.
Based on the foregoing, we reverse the order denying fees and remand for the court to award the Sierras fees.
Reversed and remanded.